Title: To Thomas Jefferson from William Evans, 5 November 1801
From: Evans, William
To: Jefferson, Thomas


Sir/
Baltimore Novr. 5th. 1801
I received your favour of the 1st Instant, and am sorry to inform you that the report respecting James Hennings Having commited an act of Suicide is true. I made every enquiry at the time this melancholy circumstance took place, the result of which was, that he had been delirious for Some days previous to his having commited the act, and it was the General opinion that drinking too freely was the cause, I am Sir
Your obedient Servant
William Evans
